Case 0:18-cr-60029-DPG Document 82 Entered on FLSD Docket 09/09/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-cr-60029-GAYLES/STRAUSS


   UNITED STATES OF AMERICA,

                          Plaintiff,

   v.

   KERVENS GEORGES,

                     Defendant.
   __________________________________/

        ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on Defendant’s Motion to Return Seized Property

  (the “Motion”), [ECF No. 72]. On June 7, 2021, the Court referred this Motion to Magistrate Judge

  Jared M. Strauss. [ECF No. 73]. On August 10, 2021, Judge Strauss issued a Report and Recom-

  mendation, [ECF No. 79], recommending that the Motion be granted in part and denied in part

  (the “Report”). Neither party filed a timely objection.

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).
Case 0:18-cr-60029-DPG Document 82 Entered on FLSD Docket 09/09/2021 Page 2 of 2




         Having received no objections, the Court has conducted a clear error review of the record

  and the Court agrees with Judge Strauss’s well-reasoned analysis finding that the Motion should

  be granted in part and denied in part. Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         1.      Judge Strauss’s Report and Recommendation, [ECF No. 79], is AFFIRMED AND

                 ADOPTED and incorporated into this Order by reference.

         2.      Defendant’s Motion to Return Seized Property, [ECF No. 72], is GRANTED in

                 part.

         3.      A rose-colored iPhone 6S, Model A1633 (item #14 in the Report) shall be

                 returned to Defendant’s wife, Betty Georges.

         4.      The Motion is otherwise DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 9th day of September, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   2
